Journal Entries (1828-29): Journal 4: (1) Motion for mandamus or rule to show cause *p. 194; (2) arguments heard *p. 200; (3) arguments con-*94eluded *p. 201; (4) motion for mandamus overruled *p. 260.
Papers in File: (i) Petition for mandamus; (2) exhibit I—transcript of record of county court in Thomas, Isaac, and Francis Lawrance v. Samuel Phelps and Jonas W. Colburn; (3) exhibit 1— transcript of record of county court in Abraham Cook v. Samuel Phelps and Jonas W. Colburn; (4) exhibit 2—certified copy of “An Act for the relief of Samuel Phelps”; (5) exhibit 3—tran-script of journal entries in Thomas, Isaac, and Francis Lawrance v. Samuel Phelps and Jonas W. Colburn; (6) exhibit 3—transcript of journal entries in Abraham Cook v. Samuel Phelps and Jonas W. Colburn; (7) motion for mandamus or rule to show cause.
1824-36 Calendar, MS p. 164.